PER CURIAM.
We affirm the trial court’s holding that a continuing writ of garnishment is not available under section 61.12(2), Florida Statutes (Supp.1984), for collecting a judgment for arrearages of child support, but is limited in application to ensuring the collectibility of future periodic payments of alimony or child support. See, e.g., Goldstein v. Ginsberg, 399 So.2d 415 (Fla. 3d DCA 1981) (where husband’s duty to make periodic payments had ended, continuing writ of garnishment was not available).
AFFIRMED.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.